           Case 1:20-mj-09491-UA Document 7 Filed 11/13/20 Page 1 of 2

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      November 11, 2020

Submitted Under Seal
Via E-mail
The Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
New York, New York 10007

               Re:     United States v. Alejandro Javier Marin,
                       No. 20 Mag. 9491

Dear Judge Freeman:

          On November 10, 2020, Alejandro Javier Marin was presented on Complaint 20 Mag.
9491 and ordered detained following argument by the parties. Following the proceedings, defense
counsel requested sealing of the case and transcript, and the Government noted its objection. Your
Honor’s Chambers directed that the parties confer and, if possible, submit a joint letter on the issue
of sealing.

        The parties have requested an expedited transcript and are conferring regarding whether
sealing or any redactions to the transcript are appropriate. In particular, defense counsel indicated
that
                 and defense counsel is collecting additional information on that issue. The parties
will provide a further update to the Court on November 13, 2020, regarding any such proposed
redactions or sealing of the transcript.

         In the interim, however, the parties agree that the docket for this case should be unsealed,
along with the Complaint and the minute entry from yesterday’s proceeding. The Complaint was
already unsealed in the Southern District of Miami when the defendant was presented there upon
his initial arrest.
           Case 1:20-mj-09491-UA Document 7 Filed 11/13/20 Page 2 of 2



        Because this case relates to an indicted case before the Honorable Alvin K. Hellerstein (19
Cr. 144 (AKH)), the Government is submitting a copy of this letter to Judge Hellerstein. The
Government is also providing a copy of this letter, on an attorneys’ eyes only basis, to counsel for
two defendants in that case, consistent with Judge Hellerstein’s prior rulings on sealed filings
relating to Marin.

       Given this letter’s reference to
                                                                                         the parties
respectfully submit this letter under seal, pending any further determination by the Court regarding
the propriety of sealing or redactions in this matter.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney


                                               By:      /s/
                                                     Samuel S. Adelsberg
                                                     Amanda L. Houle
                                                     Assistant United States Attorneys
                                                     (212) 637-2492 / 2194



CC: Hon. Alvin K. Hellerstein
Christine Chung, Esq. (attorney’s eyes only)
Sabrina Shroff, Esq. (attorney’s eyes only)




                                                 2
